EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment 
The objections to the drawings, the objections to the claims for minor informalities and the rejections of claims 11 and 15 under 35 USC § 112 are withdrawn in view of the amendments filed 02 June 2022. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1-5, 11 and 15 are amended as follows. [[Deletions are in double brackets]] and additions are underlined. Ellipsis … designates unchanged portions of claims which have been omitted for brevity.

This application is in condition for allowance except for the presence of claim 1-4 directed to an invention nonelected without traverse. 
Accordingly, claims 1-4 have been canceled.

Claims 5 and 11 (amended in part) “… positioned at a distal end of the [[of]] eye examination wand body …” 
Claim 15 (amended in part) “… an [[an]] eye examination wand apparatus configured to receive …
… positioned at a distal end of the [[of]] eye examination wand apparatus.” 

Allowable Claims
Claims 5-19 are allowed.
Reasons for Allowance
Applicant’s arguments filed 02 June 2022 regarding Hunter; Charles Eric et al. (US 20140187969 A1), Ballou, Jr.; Bernard L. et al. (US 20120062840 A1) and Kraft; Daniel L. (US 20140228783 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.
Hunter, the closest art of record, lacks a first MEMS sensor assembly and a MEMs micro-dispenser assembly positioned at a distal end of the of an eye examination wand body. Instead, Hunter shows a wand body having a sensor arranged closer to a middle of the device (¶ [0092] FIG. 5 … The housing 502 includes … an eye-sensor 506 in the form of a CCD array or near infrared (NIR) sensor; ¶ [0097] FIG. 9 … An infra-red transmitter 800 (e.g., IR LED) and infrared (IR) photo detector 801 are mounted on the front surface of the device; ¶ [0100] In FIG. 12, an image capture device, including cameras … e.g. charge coupled device (CCD), 1200, may provided to detect the presence of an eye and to ensure that the eye is open). 
Hunter also lacks a first MEMS sensor assembly configured to generate IOP measurements and associated timestamps by contacting a sclera of a living organism's eye, and instead collects information exclusively with non-contact sensors such as IR sensors or cameras (¶ [0092] an eye-sensor 506 in the form of a CCD array or near infrared (NIR) sensor; ¶ [0097] infrared (IR) photo detector 801; ¶ [0100], charge coupled device (CCD), 1200; ¶ [0149], imaging device 2220; ¶ [0134] FIG. 22B shows a block diagram showing a device 2202 … The device 2702 also may include an imaging device 2220). 

Also of record, Ballou describes an examination system that relies on an image capture device to estimate intraocular pressure, and teaches away from contacting the sclera (¶ [0046], The present disclosure provides a method for diagnosis of glaucoma, generally comprising applying pressure to avoid the use of an applanation device. By ejecting a selectable number of droplets of liquid … the pressure exerted on the cornea and intraocular pressure can be determined based on the deformation, which can be captured by the image capture device). 

Another cited reference, Kraft describes a device including a first sensor assembly configured to generate IOP measurements by contacting a sclera of an eye (¶ [0069], Eye pressure values could be recorded from various tonometry devices 1260 which measure intra-ocular pressure (IOP)). However, Kraft does not explicitly disclose that the tonometry device 1260 is a MEMS sensor, and instead describes the sensor only generally (¶ [0069]). The sensor embodied as a MEMS device appears limited to a camera (¶ [0058], camera 1220 on the dispenser; ¶ [0060], The dispenser could contain sensors 1240 … for example an integrated camera could record and enable analysis of papillary dilation, intraocular pressures). 
Kraft also lacks a first MEMS sensor assembly and a MEMs micro-dispenser assembly positioned at a distal end of a of eye examination wand body. Kraft instead arranges a sensor and dispenser closer to a middle of a wand body, recessed relative to bracing mechanism (¶ [0085], a patient's use is recorded using camera 1220 … the dispenser may include a bracing mechanism, which may be fixed or adjustable, schematically shown at 1320, positioning the dispenser over the eye). 

Also of record, Bruce, John C. et al. (US 20050182312 A1) discloses a contact tonometer for sensing intra-ocular pressure including a micro-electro-mechanical system (MEMS) sensor (¶ [0051], [0076], MEMS device 10 acting as a transducer); and 
an eye examination wand body having a longer longitudinal dimension than a height or width dimension (¶ [0076], housing 4 having a distal or contact end 6); wherein the MEMS sensor is positioned at a distal end of the wand body (¶ [0081] The MEMS device 10 is connected to the contact end 6 through a connection member 20). 
However, Bruce lacks a MEMS micro-dispenser assembly configured to dispense specific microscopic volumes of eye medication, and to generate medication dispensing parameters and associated timestamps. At most, Bruce generates IOP measurements (¶ [0077] Electronics 12 processes electrical signals from the MEMS device 10 and supplies a signal to display 16 causing display 16 to display information representative of the determined IOP). 


The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Kozin; Mikhail P. et al. (US 4766904 A) describes only a tonometer, without a MEMS dispenser (col. 4, lines 35-45, the housing 1 of the tonometer is provided with a handle 27). 

Feldon, Steven E.  et al. (US 20020173712 A1) discloses a tonometer (¶ [0007], [0023], applanator 11), but lacks a MEMS dispenser and at most senses pressure (¶ [0037] The image sensor 14 further comprises circuitry that analyzes the image … used in conjunction with force data to calculate intraocular pressure; ¶ [0042], The processor 18 … preferably comprises a microprocessor … the processor 18 is adapted to calculate an intraocular pressure of the eye using force and applanation data). 

Kahook; Malik Y. (US 20110087138 A1) at most describes a therapeutic device for lowering IOP (¶ [0005], [0028], [0029] FIGS. 1-3 … non-invasive IOP lowering device 100); including a wand-shaped handle (Figs. 1-3, IOP lowering device 100 has an elongate shape); and 
an electromechanical MEMS device (¶ [0030], FIG. 3 … oscillating mechanism 108 comprises a motor 200, a first gear 204, a second gear 208, and a linker 212 that is connected to the proximal end 116). 
However, Kahook lacks both a MEMS sensor and a MEMS dispenser. Instead, Kahook relies on an external IOP sensor (¶ [0041], Eye pressure was measured using a tonopen which is an FDA approved device used in human and animal studies to measure eye pressure). Kahook also teaches away from administering a medication and instead acknowledges drawbacks of medication therapy (¶ [0023], Topical medications, the primary method of treating high eye pressure in glaucoma, often fail to decrease pressure to a sufficient level).  

Anderson, Daryl E.  et al. (US 20040204674 A1) describes an ophthalmic dispensing device (¶ [0004], [0015], [0026] FIG. 1, an ophthalmic dispensing device 10); including a sensor and a medication dispenser (¶ [0026], delivery element 12 and a detector 14). however, Anderson lacks a MEMS sensor configured to generate IOP measurements by pressing against a sclera and instead senses an eye-open state with an optical sensor (¶ [0037] Detector 14 is a device capable of discerning or detecting a physical change associated with the eye-blink event and, more particularly, with the eye-open state; ¶ [0044] the detector 14 includes both a sensor 36 and an emitter 38). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781